Fred B. Peck, the appellant, being next of kin to the intestate and having applied to be appointed administrator within thirty days after the decease, and being a suitable person, should have received the appointment instead of Charles W. Greene, who was the choice of some of the heirs and who is likewise found to have been a suitable person. Where the contest is between two nominees, both suitable, and one of whom is next of kin, the statute gives the right of appointment to the next of kin. Johnson v. Johnson, 15 R.I. 109; Murray v. Angell,16 R.I. 692; Mowry v. Latham, 17 R.I. 480. Indeed, as was held in Randall v. Randall, J.T.W. 1291, Supreme Court, appellate division, 1904, if the application of the next of kin is made after the thirty days, but before the actual appointment of an administrator, we think a fair construction of the statute gives him the preference.
The appeal will be remitted to the Superior Court with direction to enter a decree in accordance with this opinion, under sec. 802, Court and Practice Act.